—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 10, 1997, which, inter alia, rescinded the decision of the Administrative Law Judge and remitted the matter for further development of the record.
Following a hearing, an Administrative Law Judge (hereinafter the ALJ) determined that claimant was disqualified from receiving unemployment insurance benefits because she lost her employment due to misconduct. Upon appeal to the Unemployment Insurance Appeal Board, the Board rescinded the ALJ’s decision and remitted the matter for further hearings for the purpose of, inter alia, allowing claimant to subpoena certain documents. Claimant appeals the Board’s *909decision and we affirm. There is no question that the Board is empowered to remit a case “for such purposes as it may direct” (Labor Law § 621 [3]; see, Matter of Huntt [Sweeney], 239 AD2d 644; Matter of Dialogue Sys. [Sweeney], 231 AD2d 756). Based upon our review of the record, we find no abuse of discretion by the Board and, further, we find no reason to address the underlying merits of the ALJ’s decision that was rescinded by the Board (see, Matter of Dialogue Sys. [Sweeney], supra, at 757).
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.